 



Exhibit 10.2
LETTER OF INCENTIVE OPTION GRANT
ORTHOLOGIC CORP. STOCK OPTION PLAN
January 16, 2006
Les M. Taeger
1918 E. Coconino Drive
Chandler, AZ 85249
RE: OrthoLogic Corp. 1997 Stock Option Plan
Dear Les,
In order to provide additional incentive to selected employees, OrthoLogic Corp.
(the “Company”) adopted the OrthoLogic 1997 Stock Option Plan (the “Stock Option
Plan”). By means of this letter (the “Letter of Grant”), the Company is offering
you an incentive stock option pursuant to the Stock Option Plan. The Company’s
sale of its common shares underlying the option granted to you hereby has been
registered with the U.S. Securities and Exchange Commission. A copy of the
prospectus supplement, including a copy of the Stock Option Plan relating to
that registration is enclosed.
The option granted to you hereunder shall be subject to all of the terms and
conditions of the Stock Option Plan, which you should carefully review. In
addition, such option is subject to the following terms and conditions:
     1. Grant of Option. The Company hereby grants to you, pursuant to the Stock
Option Plan, the option to purchase from the Company upon the terms and
conditions and at the times hereinafter set forth, an aggregate of 150,000
shares of the Company’s $0.0005 par value common stock (the “Shares”) at a
purchase price of $5.15 per share. The date of grant of this option is
January 16, 2006 (hereinafter referred to as the “Option Date”).
This option is an incentive stock option within the meaning of the Internal
Revenue Code of 1986, as amended (the code), except if required by applicable
tax rules, to the extent that the aggregate fair market value (determined as of
the date these options are granted) of Shares exercisable for the first time by
you during any calendar year (when aggregated, if appropriate, with shares
subject to other incentive stock option grants made under the Stock Option Plan
and any other plan maintained by the Company or any ISO Group member as defined
in the Stock Option Plan) exceeds $100,000 (or such other limit as is prescribed
by the Internal Revenue Code, as amended), the option granted hereby as to such
excess Shares shall be treated as a nonqualified stock option pursuant to Code
Section 422(d).

 



--------------------------------------------------------------------------------



 



Les M. Taeger
1/16/2006
Page 2
     2. Exercise Term of Option. Unless earlier terminated as described in
Section 7, the option will vest and may be exercised for the purchase of Shares
as described in the following schedule:

      Total     Number of Shares   Vesting Schedule
150,000
  3,125 shares will vest on the Option Date and on the 16th of each calendar
month thereafter until the option is fully exercisable
 
   

     3. Nontransferability. This option shall not be transferable otherwise than
by will or by the laws of descent and distribution, and the options shall be
exercisable only by (a) you, during your lifetime (except as contemplated by the
next clause); or (b) your legal representative or a person who acquired the
right to exercise these options by request or inheritance, during the one-year
period referred to in Section 7(iv) hereof. Any attempted transfer in violation
of this restriction shall be void.
     4. Other Conditions and Limitations.
a) Any Shares issued upon exercise of this option shall not be issued unless the
issuance and delivery of Shares pursuant thereto shall comply with all relevant
provisions of law including, without limitation, the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, any applicable state securities or “Blue
Sky” law or laws (or an exemption from such provision is available), and the
requirements of any stock exchange or national market system of a national
securities association upon which the Shares may then be listed and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.
b) No transfer of any Shares issued upon the exercise of the option will be
permitted by the Company, unless any request for transfer is accompanied by
evidence satisfactory to the Company that the proposed transfer will not result
in a violation of any applicable law, rule or regulation, whether federal or
state, including in the discretion of the Company an opinion of counsel
reasonably acceptable to the Company.
c) Inability of the Company to obtain approval from any regulatory body having
jurisdictional authority deemed by the Company’s counsel to be necessary to the
lawful issuance and sale of any Shares hereunder shall relieve the Company of
any liability in respect to the nonissuance or sale of such Shares as to which
such requisite authority shall not have been obtained.

 



--------------------------------------------------------------------------------



 



Les M. Taeger
1/16/2006
Page 3
d) Unless the Shares are subject to a then effective registration statement
under the Securities Act of 1933, upon exercise of this option (in whole or in
part) and the issuance of the Shares, the Company shall instruct its transfer
agent to enter stop transfer orders with respect to Shares, and all certificates
representing the Shares shall bear on the face thereof substantially the
following legend:
“The shares of common stock represented by this certificate have not been
registered under the Securities Act of 1933, as amended, and may not be sold,
offered for sale, assigned, transferred or otherwise disposed of unless
registered pursuant to the provisions of that Act or an opinion of counsel to
the Company is obtained stating that such disposition is in compliance with an
available exemption from such registration.”
     5. Exercise of Option. You may exercise the option only by giving the
President of the Company written notice (including the number of Shares that you
are intending to acquire, accompanied by the full exercise price), by personal
hand delivery, by professional overnight delivery service, or by registered or
certified mail, postage prepaid with return receipt requested, at the following
address:
President
OrthoLogic Corp.
1275 West Washington
Phoenix, Arizona 85281
Payment of the option price shall be made either in (i) cash or by check, or
(ii) at your request and with the written approval of the Company, (a) by
delivering shares of the Company’s common stock which have been beneficially
owned by you for a period of at least six months prior to the time of exercise
(“Delivered Stock”) or (b) a combination of cash and Delivered Stock. Payment in
the form of Delivered Stock shall be in the amount of the fair market value of
the stock at the date of exercise, determined pursuant to the Stock Option Plan.
As provided in the Stock Option Plan, the Company may arrange for or cooperate
in permitting broker-assisted cashless exercise procedures.
     6. Valuation and Withholding. If required by applicable regulations, the
Company shall, at the time of issuance of any Shares purchased pursuant to the
Stock Option Plan, provide you with a statement of valuation of the Shares
issued. The Company shall be entitled to withhold amounts from your compensation
or otherwise to receive an amount adequate to provide for any applicable
federal, state and local income taxes (or require you to remit such amount as a
condition of issuance). The Company may, in its discretion, satisfy any such
withholding requirement, in whole or in part, by withholding from the shares to
be issued the number of shares that would satisfy the withholding amount due.

 



--------------------------------------------------------------------------------



 



Les M. Taeger
1/16/2006
Page 4
     7. Termination of Option. Notwithstanding anything to the contrary, this
option can become exercisable only while you are an employee of the Company, and
shall not be exercisable after the earliest of (i) the tenth anniversary of the
Option Date; (ii) three months after the date your employment with the Company
terminates, if such termination is for any reason other than permanent
disability, death, or cause; (iii) the date your employment terminates, if such
termination is for cause, as determined by the Company in its sole discretion;
or (iv) one year after the date your employment with the Company terminates, if
such termination is the result of death or permanent disability.
     8. Notice of Disposition of Shares. If you dispose of any Shares acquired
on the exercise of this option within either (a) two years after the Option Date
or (b) one year after the date of exercise of this option, you must notify the
Company within seven days of such disposition.
     9. Miscellaneous. You will have no rights as a stockholder with respect to
the Shares until the exercise of the option and payment of the full purchase
price therefor in accordance with the terms of the Stock Option Plan and this
Letter of Grant. Nothing herein contained shall impose any obligation on the
Company or any parent or subsidiary of the Company or on you with respect to
your continued employment by the Company or any parent or subsidiary of the
Company. Nothing herein contained shall impose any obligation upon you to
exercise this option. While the option granted hereunder is intended to qualify
as an incentive stock option under Code Section 422A, the Company cannot assure
you that such option will, in fact, qualify as incentive stock options, and
makes no representation as to the tax treatment to you upon receipt or exercise
of the option or sale or other disposition of the Shares covered by the option.
     10. Governing Law. This Letter of Grant shall be subject to and construed
in accordance with the law of the State of Arizona, except as may be required by
the Delaware General Corporation Law or the federal securities laws. Venue for
any action arising from or relating to this Agreement shall lie exclusively in
Superior Court, Maricopa County, Arizona or the United States District Court for
the District of Arizona, Phoenix Division.
     11. Relationship to the Stock Option Plan. The option contained in this
Letter of Grant is subject to the terms, conditions and definitions of the Stock
Option Plan. To the extent that the terms, conditions and definitions of this
Letter of Grant are inconsistent with the terms, conditions and definitions of
the Stock Option Plan, the terms, conditions and definitions of the Stock Option
Plan shall govern. You hereby accept this option subject to all terms and
provisions of the Stock Option Plan. You agree to accept as binding, conclusive
and final all decisions or interpretations of the Board or any committee
appointed by the Board upon any questions arising under the Stock Option Plan.
You agree to consult your independent tax advisors with respect to the income
tax consequences to you, if any, of participating in the Stock Option Plan and
authorize the Company to withhold in accordance with applicable law from any
compensation otherwise payable to you any taxes required to be withheld by
federal, state or local law as a result of your participation in the Stock
Option Plan.

 



--------------------------------------------------------------------------------



 



Les M. Taeger
1/16/2006
Page 5
     12. Communication. No notice or other communication under this Letter of
Grant shall be effective unless the same is in writing and is personally
hand-delivered, or is sent by professional overnight delivery service or mailed
by registered or certified mail, postage prepaid and with return receipt
requested, addressed to:

  a)   the Company at the address set forth in Section 5 above, or such other
address as the Company has designated in writing to you, in accordance with the
provisions hereof, or     b)   you at the address set forth at the beginning of
this letter, or such other address as you have designated in writing to the
Company, in accordance with the provisions hereof.

You should execute the enclosed copy of this Letter of Grant and return it to
the Company as soon as possible. The additional copy is for your records.
Very truly yours,
OrthoLogic Corp.

          /s/ James M. Pusey          
By:
  James M. Pusey    
 
  President and Chief Executive Officer    
 
       
JMP/bd
       

              ACCEPTED AND AGREED TO:
 
            /s/ Les M. Taeger           Les M. Taeger
Optionee
 
       
 
  Date:   1/16/06
 
       

 